




Exhibit 10.17




Employment Agreement


between




Flagstone Reassurance Suisse SA
Rue du College 1, CH-1920 Martigny


(the "Company")


and


Patrick Boisvert


(the “Employee”)





 

 
 

--------------------------------------------------------------------------------

 

 


 
 



1.             FUNCTION AND FIELD OF ACTIVITY
 
The Employee is employed as Chief Financial Officer for the Company. The
description of the Employee's field of activity as well as his duties and
responsibilities, is an integral part of this Agreement (ANNEX 1).


The Company has the right to assign other duties and responsibilities to the
Employee which are in accordance with the Employee's education and knowledge.


The Employee may be expected from time to time to perform duties for and on
behalf of other entities within the Flagstone group of Companies including but
not limited to affiliates, subsidiaries, branches and any other entity that is
controlled by, directly or indirectly, Flagstone Reinsurance Holdings Limited,
for which the Employee may or may not receive additional remuneration.


2.
RELEVANCE OF ARTICLES OF INCORPORATION AND REGULATIONS

 
The Company's articles of incorporation and regulations, to be issued by the
board and as amended from time to time, are an integral part of this Agreement.
These articles are to be provided to the Employee.


3.
REPORTING

 
The Employee shall regularly report to the Group CEO (or as otherwise assigned).
Annex 1 contains a detailed description of the Employee's obligations.


4.
CONFLICT OF INTERESTS

 
The Employee shall not engage in any activities which might lead to a conflict
of interests with respect to his position with the Company. In particular, the
Employee shall refrain from operating, working for, or participating in any
business which competes with the Company.


The Employee shall not engage in any other business activities without a written
board resolution. In case of non-remunerated activities a written board
resolution shall only be required in case such activities could affect the
Company’s interests or the Employee’s performance.


The participation as a shareholder in the share capital of another company which
is not in competition with the Company is authorized if no entrepreneurial
influence is exercised. The Employee is obliged to inform the board of
transactions in the shares of other insurers/reinsurers.


 
 

--------------------------------------------------------------------------------

 
5.            TERM AND STARTING DATE
 
This Employment Agreement is concluded for an indefinite term of two years
commencing July 1, 2008.


This Employment Agreement may be terminated by either party upon 180 days
notice, effective as of the end of the month.


6.             PROBATION PERIOD
 
None.


7.             WORKING HOURS
 
The Employee shall devote his full working capacity exclusively to the Company.


8.             COMPENSATION
 
The gross salary amounts to CHF 410,000 per year, payable in 12 monthly
installments. There is no “13th month salary”.


This amount includes all compensation for overtime.


The Company shall review the salary annually in December and the rate of salary
may, at the Company’s sole discretion, be increased effective from the date of
review.


Employee shall have rights to personal use of Company aircraft for his personal
use, subject to availability, provided that the Employee promptly shall
reimburse the marginal cost to the Company of such use.  As used in the
foregoing sentence, “marginal cost” means the variable operating costs to the
Company of such use, including, but not limited to fuel costs, MSP, mileage,
weather-monitoring costs, on-board catering and landing/ramp fees, but shall not
include fixed costs which do not change based on usage, such as pilot salaries,
the lease costs of the Company aircraft, and the cost of maintenance not related
to trips.


9.             BONUS
 
The Employee may be considered for a bonus in the range 0-75% of his gross
salary earned, which is discretionary and conditional upon his performance,
conduct and the profitability of the Company. The bonus settlement will not take
place before the year end result is approved by the general assembly.


No bonus is payable to an Employee who has resigned.


 
 

--------------------------------------------------------------------------------

 
10.           EXPENSES
 
The Company shall cover all reasonable expenses (traveling and hotel expenses,
expenses for invitations etc.) which arise in connection with the Employee's
activities for the Company. The Staff Policy Manual as amended from time to time
contains further rules regarding reimbursement of expenses.


11.           SOCIAL CONTRIBUTIONS
 
The Employee and the Company shall each pay half of the contributions for AVH
(Old Age and Survivors' Insurance), IV (Invalidity Insurance), EO (Loss of
Earnings) and ALV/AC (Unemployment Insurance). The Employee's contributions are
deducted by the Company from his gross salary and possible bonus payment.


12.           PENSION PLAN
 
Unless he elects otherwise consistent with Swiss law, the Employee shall
participate in the Company’s pension plan. The plan is detailed in the Staff
Policy Manual.


13.           ILLNESS
 
In case of the Employee's inability to perform his duties under this Employment
Agreement due to illness, the Employee shall continue to receive his salary for
a maximum period of three months. In no case shall the Employee be entitled to
receive salary after the end of this Employment Agreement.


14.
ACCIDENT

 
The employee is insured for occupational as well as non-occupational accidents
according to the mandatory Swiss accident insurance (LAA).


The continuation of salary payment in case of accident is determined by Art 324a
and 324b of the Swiss Code of Obligations. In no case shall the Employee be
entitled to receive salary after the end of this Employment Agreement.


15.           DEATH
 
In case of the Employee’s death the Company shall pay to his spouse or his minor
children, or, in the absence of these heirs, other persons to whom the Employee
fulfilled an obligation of support, the salary for the month of death and for
the three consecutive months. Such payment shall include the Company’s
obligations under Art. 338 of the Swiss Code of Obligations.




 
 

--------------------------------------------------------------------------------

 
16.           VACATION
 
The Employee is entitled to 5 weeks of paid vacation (25 working days) per year.
Vacation is pro-rated for the first year.


The Employee shall further be entitled to receive his salary for public holidays
which apply in the Canton of Valais.


17.           CONFIDENTIALITY, TRADE SECRETS
 
All manufacturing or trade secrets including customer base, technical,
organizational and financial information and all other information directly or
indirectly related to the business of the Company or to the business of any
customer of the Company, which is disclosed to the Employee by the Company or
any of its employees and which the Employee gets acquainted with during the
employment relationship with the Company, shall be treated as confidential
information. At all times, both during the employment and after the termination
thereof, the Employee shall keep such information secret and shall refrain from
disclosing it or using it in any way for his own benefit or for the benefit of
any person other than the Company.


18.           INTELLECTUAL PROPERTY RIGHTS
 
Inventions, designs, developments and improvements which the Employee makes
while performing his employment activity and contractual duties or to which the
Employee contributes belong to the Company, regardless of their protectability.


Inventions and designs which the Employee makes while performing his employment
activity but not during the performance of his contractual duties or to which
the Employees contributes are assigned to the Company without further
formalities. The Employee shall inform the Company of such inventions or
designs. The Company shall inform the Employee in writing within 6 months
whether it wishes to keep the rights to the invention or the design or to
release them to the Employee. In case that the invention or the design is not
released to the Employee, the Company shall pay him a special appropriate
compensation within the meaning of Art. 332 (4) of the Swiss Code of
Obligations.


The rights to works of authorship (drafts, models, plans, drawings, texts) which
the Employee creates while performing his employment activity, whether during
the performance of his contractual duties or not, including the right to uses
not yet known at this time, are transferred completely and exclusively to the
Company.

 
 

--------------------------------------------------------------------------------

 





19.
SEVERANCE

 
If the Company terminates the Employee without Cause by providing a notice of
termination as set forth in Paragraph 5 of this Agreement, the Company will pay
the Employee, as severance:
 
1.
The salary payable to the Employee in the sum set out in paragraph 8 of this
contract from the date the Company provided the Employee notice of termination
until the expiration of the period set forth in paragraph 5 (without giving
effect to the proviso therein) and (ii) a bonus calculated as follows: adding
the sum of the bonuses paid to the Employee with respect to the three Bonus
Payment Dates immediately preceding the notice of termination in accordance with
paragraph 9 (or, if less than three Bonus Payment Dates shall have transpired
since the Commencement Date, the bonuses paid with respect to such lesser number
of Bonus Payment Dates) and dividing by three or such lesser number of Bonus
Payment Dates, as the case may be).

 
2.
The Company will pay the Employee the severance payment specified in Clause
(19)(1) above 545 days after the notice of termination is delivered to the
Employee, provided the Employee shall have complied (in the reasonable judgment
of the Company) with the provisions set forth in Paragraph 21.

 
3.
For the avoidance of doubt, the Severance payments described herein are separate
from obligation of the Company to pay salary during the notice period



20.
MISCELLANEOUS

 
This Agreement together with Annexes and any other signed agreements of like
date form the entire contract between the Employee and the Company. Amendments
to this Employment Agreement shall only be valid if made in writing. E mails
shall not form any part of this contract or any amendment thereto; however,
documents exchanged electronically but signed by hand shall constitute valid
contracts and amendments.


Should any provision of this Employment Agreement be fully or partially invalid
or ineffective, the other provisions or parts shall remain valid and in full
force and effect. In such event, the invalid or ineffective provision or part
shall be replaced by a provision which best reflects the economic intentions of
the parties without being invalid or ineffective, having due regard to the
subject and purposes of this Employment Agreement.


This Agreement replaces in its entirety any previous Agreements between the
Employee and the Company, which are hereby rendered null and void.


21.           NON SOLICITATION
 
 
a)
During the 545 days after the date a notice of termination is delivered (if
terminated without Cause or voluntarily initiated by the Employee) or the 545
days after the date the Employee is summarily dismissed (if terminated for
Cause), the Employee will not directly, or indirectly through another Person:

 
i.
Solicit any employee of the Company or another Company Party to leave the employ
of a Company Party, or in any way interfere with the relationship between a
Company Party, on the one hand, and any employee thereof, on the other hand;
provided however that the general solicitation of third parties through the use
of means generally available to the public, including the placement of
advertisements in the newspaper, will not be deemed to violate the clause ; or

 
ii.
Hire any individual who was an employee of a Company Party until twelve months
after such individual’s employment relationship has ended.

 
b)
If the Employee is employed by or a consultant to another Person, the Employee
will procure the compliance of that Person with the provisions of this Clause
21.



 
 

--------------------------------------------------------------------------------

 
22.           APPLICABLE LAW
 
This Employment Agreement is subject to Swiss law.




23.           ANNEXES
 
The agreements and regulations attached to this Employment Agreement, as amended
from time to time, form an integral part of this Agreement.


 


Place, Date:           ________________________






__________________
David Brown
Director






__________________
Employee





 
 

--------------------------------------------------------------------------------

 





ANNEXES




Annex 1
Description of Field of Activity as well as Duties and Responsibilities




 
1)
Generally Contributing at all times to the creation within the Company and the
Group of business processes, designs, inventions, data repositories and
compilations, analytical techniques and improvements to the same.

 
2)
To provide senior leadership to Flagstone Reassurance Suisse SA's financial
reporting and strategic planning functions.

 
3)
Recruitment, development and retention of finance team

 
4)
To deploy best practices in finance

 
5)
Participation in strategic initiatives

 
6)
Implementing internal financial controls and risk management procedures

 
7)
Key member of the Flagstone Reassurance Suisse SA executive management team







Before conclusion of legal matters or completion of measures which are not part
of the normal business activity, the CFO has to refer to the CEO or Board for
completion. Such activity or measures are to be of high relevance or constitute
a high risk potential.


The general guidance above notwithstanding, the following activities and issues
are always to be submitted to the Board:


 
1)
For the avoidance of doubt, the Employee is not authorized to enter into
insurance or reinsurance contracts.

 
2)
Investments or yearly expenses which exceed CHF 50.000.--

 
3)
relevant contracts such as cooperation with third parties, leasing.

 
4)
guarantees, credits, leases, participations, etc.

 
5)
hiring of personnel

 
6)
real estate transactions

 
7)
creation of branches or business centers

 
8)
conclusion of contracts with impact exceeding the normal business activity or
which are of vital importance for the company

 
9)
conclusion of all business which are board power reserved





-----------ENDS--------------

 
 

--------------------------------------------------------------------------------

 

January 1, 2011




FAO:  Patrick Boisvert




Dear Patrick,




Re:           Change of Bonus Cap


We are pleased to confirm that with effect from January 1 2011 your maximum
discretionary bonus cap is being increased to 90%.


All other terms and conditions of your employment remain unchanged.


We look forward to your continued contribution to the success of the company.




Yours sincerely,




David A. Brown
Chief Executive Officer







